Woods, J.,
delivered the opinion of the court.
The indictment charges that the defendant did unlawfully “ keep and exhibit certain gaming-table, commonly called polker-table or bank, at which gaming-table or bank so unlawfully kept or played or exhibited certain games of cards and dice, the names being-to your grand jurors now unknown, for money, contrary to the forms of the statute,” etc. It is apparent that the indictment does no more than charge, in the words of the statute, the keeping and exhibiting of a gaming-table. The purpose for which it was kept, the use to which it was put, is not stated.' It is evident, we think, that the pleader designed to charge that the gaming-table was *741kept and exhibited for use by persons desiring to gamble, to bet money or other things of value; but it is plainly evident that the design of the pleader was not executed. The indictment should have enumerated the acts done by the accused which rendered the keeping of the gaming-table unlawful. “ The language of the statute is broader than its purpose,” to quote the felicitous expression of Cooper, J., in the case of Sullivan v. The State, 67 Miss., 346. It was not the purpose of the statute to make criminal the mere keeping in one’s house a gaming-table, or the keeping of a gaming-table to be played at or upon for amusement only. The object to be accomplished was the prevention of gambling, by imposing punishments on those who promoted that evil by providing the means for its indulgence. “ "Where, under certain circumstances, one may lawfully do the thing forbidden by the literal meaning of the words of the statute, it is not sufficient to indict by the use only of the statutory words. Under such circumstances, the indictment must charge, in apt language, the unlawful act, that the defendant may be advised of the nature and character of the offense with which he is charged, and that he may, by demurrer, take the opinion of the court whether the facts charged constitute an offense,” as was said by this court in the case referred to.
The indictment is fatally defective, in that it does not state the facts which made the keeping of the gaming-table unlawful, and the motion in arrest of judgment should have been sustained.

The judgment of the court below is reversed, the motion in arrest sustained, the indictment quashed, the case remanded, and the accused, held to answer any other indictment that may be preferred.